DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Kuramochi’s inflection points are provided on the outline protruding only backward, it is noted that Kuramochi discloses an absorbent article having a rear end that has an end edge forming the outline of the rear end, as shown in figures 1 and 4. The outline of the rear end edge is formed of symmetrical wavelike shapes comprising alternating backward protruding curves and forward protruding curves, as shown in the annotated figure 1 below. The definition of “inflection point” is “a point of a curve at which a change in the direction of curvature occurs.” Therefore, the article of Kuramochi has inflection points located between each of the alternating forward and backward protruding curves at the point where the direction of curvature changes. It is unclear how the inflection point of Kuramochi can be provided on the outline protruding only backward. The inflection point is the point at which the outline changes direction of curvature, and therefore is not protruding either backward or forward. The inflection point is the point at which the outline changes curvature from backward to forward, and therefore cannot be protruding backward.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramochi (2012/0265162).
With respect to claim 1, Kuramochi discloses an absorbent article, as shown in figure 1, comprising a liquid permeable topsheet 3, a backsheet 2, and an absorbent body 4. The topsheet has compressed grooves 12 in the surface, as shown in figure 4. The compressed grooves 12 meet at a compressed groove point PB and are formed bilaterally and symmetrically on both sides of a center line CL in a lengthwise direction of the article, as shown in figure 4. A right and left pair of outline inflection points are formed in an outline of the rear end of the article to form a bilateral and symmetric wavelike shape in the rear end edge of the article formed by alternately arranging a backward protruding curve and a forward protruding cure, as shown in the annotated figure 1 below, the inflection point lying at the connection points of the backward and forward protruding curves, as shown in the annotated figure 4 below, the curvature of 

    PNG
    media_image1.png
    648
    1152
    media_image1.png
    Greyscale

With respect to claim 2, the easy deformation parts 14 are formed of curved lines, as shown in figure 4. The virtual lines are tangent to the easy deformation parts, as shown in Annotated figure 4 below.

    PNG
    media_image2.png
    878
    1152
    media_image2.png
    Greyscale

With respect to claim 4, the article comprises a single pair of easy deformation parts 14, as shown in figure 4. 
With resepct to claim 5, each of the virtual lines is a straight line, as shwon in Annotated figure 4 above.
With respect to claim 7, the compressed grooves 12 are coupled with each other at the compressed groove point PB on the center line CL, as shown in figure 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi (2012/0265162).
With respect to claim 3, Kuramochi discloses all aspects of the claimed invention with the exception each of the easy deformation parts being present in a strip shaped range having a width of 3 mm. Kuramochi remains silent as to the dimensions of the compressed grooves. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the easy deformation parts of Kuramochi present in a strip shaped range having a width of 3 mm to achieve the predictable result of easy deformation parts that are a sufficient size to stem the flow of menstrual blood and prevent leakage (see Kuramochi; paragraph [0051]).
With respect to claim 6, Kuramochi discloses all aspects of the claimed invention with the exception of an angle of the virtual lines being 10-30°. It is noted that the virtual lines are not physically present in the article. However, Kuramochi discloses in paragraph [0047] that the compressed grooves 12 form an angle of 60°. Since the virtual lines, as shown in Annotated figure 4 above, form significantly smaller angle than .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781